Citation Nr: 1111221	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  99-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the residuals of a compression fracture of the cervical spine prior to April 13, 1999.  

2.  Entitlement to an evaluation in excess of 50 percent for the residuals of a compression fracture of the cervical spine from April 13, 1999.  

3.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral strain with radiculopathy prior to April 13, 1999.  

4.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with radiculopathy from April 13, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1996.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at hearings before the undersigned Member of the Board in December 2001, December 2004, and June 2006.

These issues were remanded by the Board in July 2002, February 2005, November 2006, and August 2009.  Multiple other issues have been previously decided.  These are the only issues that remain.  The development requested by the most recent remand has been completed, and the case has been returned for appellate review.  


FINDINGS OF FACT

1.  Prior to April 13, 1999, the Veteran's cervical spine disability did not have cord involvement or abnormal mobility that required a neck brace; there was no more than moderate limitation of motion or moderate intervertebral disc syndrome (IDS). 

2.  Between April 13, 1999 and September 22, 2002, the Veteran's cervical spine disability did not have cord involvement or abnormal mobility that required a neck brace; and had no more than severe IDS.  

3.  Between September 22, 2002 and September 23, 2003, the Veteran's cervical spine disability did not have cord involvement or abnormal mobility that required a neck brace; he had no more than severe IDS under the criteria in effect prior to September 22, 2002 and there were no incapacitating episodes to support an evaluation under the criteria for IDS in effect after September 22, 2002.  

4.  From September 26, 2003, the Veteran's cervical spine disability does not have cord involvement or abnormal mobility that required a neck brace; he has no more than severe IDS under the criteria in effect prior to September 22, 2002; there are no incapacitating episodes to support an evaluation under the criteria for IDS in effect after September 22, 2002; and there is no evidence of ankylosis.  

5.  Prior to April 13, 1999, the evidence demonstrates that the Veteran had severe IDS of the lumbar spine from February 20, 1998, but no earlier. 

6.  Between April 13, 1999 and September 22, 2002, the Veteran had no worse than severe IDS of the lumbar spine.  

7.  Between September 22, 2002 and September 26, 2003, the Veteran's symptoms more nearly resembled those of severe IDS under the criteria in effect prior to September 22, 2002, and there were no incapacitating episodes to support an evaluation under the criteria for IDS in effect after September 22, 2002.  

8.  For the period from September 26, 2003, the Veteran's symptoms more nearly resembled those of severe IDS under the criteria in effect prior to September 22, 2002; there are no incapacitating episodes to support an evaluation under the criteria for IDS in effect after September 22, 2002; and there is no evidence of ankylosis of the spine. 

9.  The rating criteria in effect from September 26, 2003 are most favorable to the Veteran, in that they support entitlement to separate evaluations for mild incomplete paralysis of the sciatic nerve of the right leg and mild incomplete paralysis of the sciatic nerve of the left leg.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for the residuals of a compression fracture of the cervical spine prior to April 13, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5285, 5290, 5293 (2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 (2010). 

2.  The criteria for an evaluation in excess of 50 percent for the residuals of a compression fracture of the cervical spine from April 13, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5285, 5290, 5293 (2002); 38 C.F.R. § 38 C.F.R. § 4.71a, Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5235, 5243 (2010).  

3.  With resolution of doubt in the appellant's favor, as of no earlier than February 20, 1998, the criteria for a 40 percent evaluation for lumbosacral strain with radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 (2010).  

4.  The criteria for an evaluation in excess of 40 percent for lumbosacral strain with radiculopathy from February 20, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5237, 5243 (2010). 

5.  The criteria for a separate 10 percent evaluation, but no more, for mild incomplete paralysis of the sciatic nerve of the right leg have been met, effective from September 23, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Codes 5237, 5243, 8520 (2010). 

6.  The criteria for a separate 10 percent evaluation, but no more, for mild incomplete paralysis of the sciatic nerve of the left leg have been met, effective from September 23, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Codes 5237, 5243, 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that these are appeals of the original evaluations assigned to the Veteran's disabilities.  The grant of service connection and the original evaluations were both established before the enactment of VCAA.  Therefore, it was impossible for the Veteran to have been provided prior notification 

In spite of this omission, the Board finds that remand for additional notification is not required.  In Dingess v. Nicholson, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, [VCAA] notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, August 2009 remand requested that the Veteran be mailed complete VCAA notification, and this was accomplished in September 2009.  Any delay in this notification was rectified by the readjudication of the Veteran's claims in an October 2010 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

VA has also complied with its VCAA duties to assist the Veteran with the development of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  The Veteran was afforded necessary examinations with regard to all claims on appeal, and all pertinent evidence has been obtained.  He also appeared at hearings before the undersigned Veterans Law Judge.  The most recent remand obtained all necessary records from the Social Security Administration (SSA).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duties to assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the initial evaluations assigned to his service connected disabilities of the cervical and lumbar spine are inadequate to reflect the impairment they have produced and continue to produce.  He argues that his disabilities can cause severe pain, and that they leave him unable to be employed.  

Evidence

The Veteran was afforded a VA examination of his spine in August 1996.  The claims folder was not available.  He was noted to have a history of compression fractures of C4 to C7 dating from a 1970 football injury.  The Veteran had undergone surgery for anterior cervical fusion in 1993.  However, he was then in a September 1994 automobile accident in which he sustained a fracture of C4 and C5.  This required a posterior cervical fusion of C4 to C6 with insertion of bars.  He continued to experience posterior cervical pain with frequent radiation diffusely down both upper extremities to the hands associated with numbness and tingling.  

The Veteran had also been involved in a fall and injury to his lower back in 1984.  Since that time he had experienced constant low back pain with frequent radiation down the posterior right leg to the right heel associated with numbness of the lateral right thigh but no weakness.  

On examination, there was no tenderness of the cervical spine.  The Veteran had mild crepitus on left rotation, and mild paraspinal spasm.  Range of motion showed forward flexion to 25 degrees; backward extension to 25 degrees; right and left lateral flexion to 35 degrees; and right and left rotation to 45 degrees.  There was no objective evidence of pain on motion.  

The examination further showed that the lumbosacral spine had normal appearance without deformity.  There was mild to moderate tenderness just to the right of midline but no paraspinal spasm.  Range of motion showed forward flexion to 95 degrees; backward extension to 35 degrees; right and left lateral flexion to 40 degrees; and right and left rotation to 35 degrees.  There was mild decrease in pin and touch sensation in the right L2 distribution.  The Veteran could arise and stand normally.  His gait was normal, as was heel and toe gaits.  He could hop normally on either foot and squat normally.  The Veteran had normal grip and grasp and normal fine and gross manipulations.  The impression was status post anterior cervical fusion C4-C7 and posterior cervical fusion C4-C6; bilateral carpal tunnel syndrome; and chronic strain lumbosacral spine. 

The Veteran also underwent a VA neurological examination in August 1996.  His history was the same as noted in the August 1996 spine examination.  The Veteran had pain that radiated down his arms and had been discovered to have a neurogenic bladder in 1992.  He reported weakness of the anterior thigh since his 1984 fall.  On examination, some loss of sensation was revealed in the right hand, and slight pain temperature loss of the anterior right thigh.  He could walk his heels and toes without difficulty.  There were no cerebellar signs.  Straight leg raising was negative to 90 degrees in the sitting position.  The diagnoses included history of compression fractures of the cervical vertebrae status post anterior and posterior fusions; lumbar disc disease; and bilateral carpal tunnel syndrome. 

A February 1998 VA genitourinary examination resulted in an impression of obstructive voiding pattern due to detrusor sphincter dyssynergia due to cervical spine injury.  

The Veteran also underwent a VA spine examination in February 20, 1998.  His medical history was discussed by the examiner and was much the same as reported in August 1996.  The Veteran described his back pain as significant.  It radiated down his right leg, with paresthesias of the lateral upper thigh and lower thigh.  He believed his back was more of a disability than the cervical spine.  On examination, the cervical spine had flexion to 30 degrees; extension to 30 degrees; lateral flexion to 15 degrees in each direction; and lateral rotation to 15 degrees in each direction.  Crunching in the neck could be heard when making these maneuvers.  For the lumbar spine, the Veteran could flex his back to 90 degrees and touch his toes, and he could extend his back to 25 degrees.  Lateral deviation was 20 degrees in each direction, and lateral rotation was to 30 degrees in each direction.  Straight leg raising was positive on the right but negative on the left.  Deep tendon reflexes were reduced on the right but more active on the left at the knees and ankles.  

At a February 25, 1998 VA neurological examination, the Veteran reported sometimes feeling crampy pain and a catch when turning to the left in the cervical spine.  Sneezing would cause pain and a shock down the arms.  He reported daily back pain, and pains down the posterior right leg.  He could sit and stand for about 30 minutes.  On examination, there was no atrophy or weakness.  Sensation was normal throughout.  Reflexes were 1+ and equal.  The toes go down to plantar stimulation.  There was a positive Tinel's sign on the right and very slight positive Tinel's sign on the left.  The diagnoses included fracture of the cervical spine, status post fusion times two; and lumbar disc disease.  

A March 1998 private medical consultation states that the Veteran's back pain had become incapacitating.  He had developed trouble defecating and releasing urine.  He had also developed progressively worse right hip pain that was alleviated only with stretching.  The pain reportedly radiated down the back of the leg and into the heel.  After examination, the assessment was neck pain that was paraspinal and radiated into the upper thoracic spine once a week for several seconds.  These symptoms were infrequent and were well tolerated.  However, the Veteran had severe and incapacitating pain radiating down the back of his leg and into his heel.  There was good range of motion and no focal findings.  He was told that the likelihood of benefitting from a surgical procedure was slim.  Finally, the Veteran also had numbness and tingling of the right hand due to carpal tunnel syndrome.  

A May 1998 private orthopedic consultation showed that the Veteran had tenderness of the midlumbar spine.  There were symmetrical reflexes, but no focal weakness or sensory asymmetry.  The assessment was lumbar discogenic disease.  The examiner stated that the Veterans' symptoms were consistent with discogenic disease and that he remained quite disabled.  He was a potential candidate for surgical intervention although there was no guarantee this would help. 

Private medical records from July 1998, show that the Veteran underwent surgery for his lumbar degenerative disc disease.  

September 1998, records show that the Veteran continued to wear a brace, and he was advised to avoid flexion and extension.  

The Veteran was afforded a VA examination of his spine in March 1999.  The Veteran reported posterior cervical pain located in the midline without radiation to the upper extremity.  His pain was not intensified or helped by anything.  On examination, there was no tenderness, crepitus, or paraspinal spasm.  Forward flexion was to 20 degrees; backward extension to 20 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 40 degrees.  There was no objective evidence of pain on motion.  

The lumbar spine was also examined in March 1999.  The Veteran had a well-healed surgical incision.  There was no tenderness or muscle spasm.  Straight leg raising was negative bilaterally.  Range of motion showed forward flexion to 85 degrees; extension to 30 degrees; right and left lateral flexion to 40 degrees; and right and left rotation to 15 degrees.  There was no objective evidence of pain on motion.  The Veteran could arise and stand normally.  His gait was normal, and heel and toe gaits were normal.  He hopped normally on either foot and squatted normally.  His grip and grasp were normal, as were fine manipulations.  The neurological examination was normal.  The impression included status post cervical laminectomy C4-C7 times two, and status post L2-L3 anterior lumbar fusion.  

Private follow up records from April 1999 show that the Veteran had persistent neurological complaints and a significant restriction of the range of motion of the low back.  Examination demonstrated restricted forward flexion and extension of the lumbar spine.  The examiner opined that the Veteran was far from perfect but that he was reaching near maximum medical improvement.  The examiner further noted that the cervical spine had an absence of the normal lordotic curve in association with the fusions, which would constitute evidence of a deformity. 

May 1999 private follow up records state that the Veteran was doing relatively well, but had persistent stable complaints of bilateral numbness in his anterior lateral thighs, right great toe numbness, weakness in the opposition of his right hand, numbness along the fourth and fifth digits of the right hand, and a significant decrease in endurance of the bilateral lower extremities.  Following the examination, the assessment was that the Veteran was doing relatively well following his anterior lumbar interbody fusion, but that he continued to suffer some likely permanent disability.  Overall he was improved. 

The Veteran's next follow up visit was in April 2000.  The Veteran stated that he had been doing reasonably well with his low back.  He reported occasional achiness but was distinctly better than before surgery.  His neck had actually began to bother him more than the low back, and was beginning to radiate down into the backs of his shoulders and produce numbness and tingling.  There was also radiation into the fingers in a non dermatomal distribution.  On examination, there was restricted hyperextension of the cervical spine but no focal neurologic findings.  After review of the X-rays, the examiner believed that there had been no dramatic changes shown on either film or on examination.  

At the Veteran's next annual follow up in April 2001, he reported having been extremely active during the year and not without considerable difficulties in his cervical and lumbar spine.  He reported a sensation of pressure to his cervical spine that caused radiation of pain into his shoulders and arms.  There was also significant discomfort of the low back with persistent numbness into the right thigh.  Examination revealed restricted range of motion of the cervical spine and lumbar spine with no other focal neurologic findings.  An X-ray study showed that the old fusion of the cervical spine looked stable.  There was some abutment at the top of the plate from the C3-C4 space that could be causing some of the symptoms.  The lumbar fusion also looked solid, and it was possible his symptoms came from the adjacent areas.  The examiner stated that the Veteran certainly had reasons for all of his symptoms.  The Veteran said that none of his symptoms were so bad that he would consider having more surgery. 

The Veteran was provided an examination in conjunction with a claim for Social Security Administration (SSA) disability benefits in November 2001.  He ambulated well, got off the examination table without difficulty, and was able to dress and undress himself.  Gait was good without assistive device.  Grip was good in both hands.  Cervical spine forward flexion was 30 degrees; extension was 10 degrees; rotation was 45 degrees right and left; lateral flexion was 10 degrees right and left.  Lumbar spine flexion was 90 degrees.  Deep tendon reflexes were 1+ for the ankles.  Straight leg raising was to 90 degrees seated.  

At an August 2003 private neurological consultation, the Veteran was noted to have developed additional symptoms in the past six months.  These included a buzzing, tingling sensation that went down the back of his legs and into both arches in addition to the burning sensation in both thighs he was already experiencing.  There was also numbness in both big toes.  He denied any weakness or change in bowel or bladder function.  There was occasional low back pain.  The Veteran was also experiencing some left hand numbness that was similar to his right hand carpal tunnel syndrome.  On examination, there was severe restriction in the cervical and lumbar spine on movement secondary to surgeries.  There was a mild decrease in muscle bulk in the right thigh compared to the left.  Other muscle bulk was normal.  Strength was full and symmetric.  Straight leg raising was normal.  There was decreased light touch and pinprick in the anterior and lateral aspect of both thighs, worse on the right, and decreased touch in both big toes.  Reflexes were absent in the ankles but normal elsewhere.  The examiner's impressions included an opinion that the left arm symptoms were consistent with recurrent carpal tunnel syndrome.  

An electromyography conducted in August 2003, resulted in impressions of right and left carpal tunnel syndrome; a mild left C8 radiculopathy; chronic bilateral L3 to L4 and right L4 to S1 radiculopathy; and active left L5 to S1 radiculopathy.  A magnetic resonance imaging study conducted at this time noted mild focal central soft disc herniation at L4 to L5, and some congenital defects, which combined to cause moderate mid sagittal and mild to moderate lateral recess and stenosis at L4 to L5.  These findings were not seen on a prior study.  

October 2003, records show that the Veteran continued to have persistent worsening of symptoms referable to increasing low back pain and pain radiating down both of his legs.  There was restricted range of motion and slight weakness. 

The Veteran was afforded a VA orthopedic examination in March 2004.  The claims folder was reviewed by the examiner.  The Veteran alleged pain in his neck and lower back with radiation to both lower extremities.  The Veteran had not undergone any additional surgery since the lumbar fusion.  On examination, the Veteran was walking briskly but carrying a cane.  He was able to dress and undress, and get on the examination table without difficulty.  He could walk on heels and toes and partially squat.  There was no localized tenderness or swelling of the lumbar spine.  Forward flexion of the lumbar spine was to 80 degrees; extension was 10 degrees; right and left lateral flexion was to 15 degrees; rotation was to 25 degrees.  Sitting and supine straight leg raising was negative.  There was no clinically appreciable evidence of motor weakness or atrophy in the lower extremities except mild weakness in the left big toe.  The cervical spine had forward flexion to 40 degrees; extension to 35 degrees; right and left rotation to 60 degrees; and side bending to 15 degrees.  There was no motor weakness, atrophy, or radicular neurological deficit in the upper extremities.  There was no clinical evidence of motor weakness or atrophy in the lower extremities.  The examiner stated that the Veteran had limitation in prolonged standing, walking, frequent bending, stooping or lifting heavy weight due to chronic neck and back pain.  However, there was no evidence of further limitation due to incoordination, weakness, or flare-up.  The Veteran had not required hospitalization and had not been totally incapacitated in the last 12 months.  As there had been no flare-ups, it was impossible to predict the extent of additional loss of function.  

The Veteran also underwent a VA neurological examination in March 2004.  He reported continued numbness in the right lateral leg and thigh.  There was also numbness into the ball of the foot and the left big toe.  The Veteran was reported to also have a diagnosis of carpal tunnel syndrome.  Strength was normal in the upper extremities.  There was some slight atrophy of the brachioradialis muscle on the right.  The lower extremities did not have any atrophy or fasciculation.  The reflexes were 1+ throughout, with some diminution of the right brachioradialis jerk and absent ankle jerks.  Toes went down to plantar stimulation.  There was some slight decrease to pinprick of the hands.  He could walk on heels and toes without difficulty.  Straight leg raising was to 90 degrees.  The diagnoses were cervical disc disease and lumbar disc disease. 

The Veteran had a general VA examination in May 2005.  On forward bending, he was able to reach the floor with his fingers without causing pain or spasm in his back.  

A VA neurologic examination was also obtained in May 2005.  The cervical spine had forward flexion to 40 degrees; backward extension to 30 degrees; right and lateral flexion to 35 degrees; and right and lateral rotation to 60 degrees.  The lumbar spine had 80 degrees of forward flexion; backward extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 40 degrees.  There was no objective evidence of pain on motion for either the cervical or lumbar spine.  The examiner added that there was evidence of mild weakened movement and excessive fatigability but there would be no additional loss of motion as his pain was constant and he was in pain at the time of the examination.  There was also no evidence of additional limitation on flare-ups.  The Veteran did not have doctor prescribed bed rest within the past twelve months.  There was mild decrease in pin sensation in both median nerve distributions.  The diagnoses were bilateral median nerve neuropathy; right S1 radiculopathy; and left L5 radiculopathy.  

The Veteran was seen for evaluation of his back pain by a private physician in December 2005.  He was noted to use patches with pain medication.  He did not have frequency or urgency, but did have an urogenic bladder from a past cervical injury.  On examination, there was no pain on palpation.  He did have pain with loading of the facet joints bilaterally.  Strength was 5/5 in the upper and lower extremities.  Sensation was intact except in the bilateral thighs where he had decreased pinprick.  Reflexes were 2+ in the patellar, Achilles, and biceps tendon.  The assessment was failed back surgeries.  His pain was likely from multiple origins, but certainly could be attributed to some portion of facet pain, spinal stenosis, and foraminal stenosis.  He was treated with bilateral diagnostic lumbar facet blocks two days after the initial examination.  

Surgery for bilateral radiofrequency denervation of the medial branches of L3, L4, and L5 was performed in February 2006.  On follow up examination in March 2006, the Veteran was tender to palpation in the lower right sacroiliac joint.  He had negative straight leg raising bilaterally, and 5/5 strength.  There was also normal sensation bilaterally.  The examiner stated that the Veteran was doing well post denervation with adequate pain relief.  

In a March 2006 letter from the Veteran's private doctor, the doctor emphasizes that the Veteran lacks normal lordosis of the spine.  He added that patients who lack normal lordosis have extra disability and pain.  The doctor further noted that with respect to his April 1999 statement that the Veteran had reached maximum medical improvement following his surgery, this clearly indicated that his medical condition prior to that time was distinctively worse.  There was improvement after the July 1998 surgery, and the Veteran had reached maximum medical improvement by April 1999.  

June 2006 private records show that the Veteran remained neurologically stable and ambulated with a cane.  The examiner believed that a good result could be achieved with posterior lumbar decompression.  

The Veteran underwent a private examination in September 2006 to determine if he was a potential candidate for an implanted spinal cord stimulator.  He reported midline low back pain, all of it below the belt line.  It radiated from the low back into both buttocks and posterior at the rear of the thighs as well as the calves and soles of both feet.  On examination, both ankle reflexes were unobtainable; knee reflexes were trace; and hamstring reflexes were trace.  Strength was 5/5 and symmetric in all lower extremity muscle groups.  Pinprick sensation was absent in the L5 dermatone on the right and diminished on the left.  

November 2006 records show that the Veteran's symptoms continued.  He also had urinary frequency, which he attributed to an old cervical fracture and spinal cord injury.  He was fitted with a temporary spinal cord stimulator.  

The Veteran underwent implantation of a spinal cord stimulator in December 2006.  Follow up records show he used it 24 hours a day, and said it covered about 90 percent of his pain.  This was achieving good pain relief and he was able to be much more active, and on one occasion walked between 5 and 10 miles in a day.  

October 2007 private records state that the Veteran was deriving substantial relief of his otherwise intractable pain from his implanted stimulator.  However, the examiner opined that the Veteran remained disabled from his usual employment.  

The Veteran had a VA spine examination in April 2009.  He was noted not to have been able to work since 1996.  He reported constant neck pain.  There was no history of incapacitating episodes in the past 12 months, and he had radiation of pain into the right arm.  The Veteran's bowel movements and urine were hard to start but he was able to control.  On examination, the neck showed no abnormal curvatures.  The range of motion was active and very painful.  Forward flexion was to 25 degrees; extension was to 30 degrees; right and left lateral rotation to 35 degrees; right and left lateral flexion to 15 degrees.  The neurologic examination showed intact sensory, motor, and deep tendon reflexes.  The Veteran had a good grip.  There was an additional loss of 5 degrees in the range of motion after repetitive use due to pain.  

At the April 2009 examination, the Veteran also complained of lower back pain.  His stimulator reduced the pain by about 80 percent, but he still took medication.  He exercised daily but walked with a cane in his right hand.  Without the stimulator he could only stand for 5 to 10 minutes and he could not sit at all.  There were no flare-ups with it on, but he had some if it was off.  With it on, he could walk for a mile and a half on the treadmill or stand for one hour.  Range of motion was active and very painful.  Forward flexion was to 30 degrees; extension to 5 degrees; right and left lateral flexion to 15 degrees; right and left lateral rotation to 20 degrees.  Straight leg raising was negative.  There was decreased sensation of the thighs.  Motor and deep tendon reflexes were equal.  Repetitive motion would result in another 5 degrees of range of motion due to pain.  

Common rating criteria

There are some rating criteria that apply to both the Veteran's cervical spine disability and his lumbar spine disability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  

The Board notes that these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

During the course of this appeal, the Board notes that the criteria used to evaluate both the Veteran's cervical spine disability and his lumbar spine disability have changed.  

Pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010).  

The rating code for IDS must be considered for both the cervical and lumbar disabilities.  Under the version of the rating code for IDS in effect at the time of the Veteran's claim, a 20 percent rating is assigned for IDS which is moderate with recurring attacks, a 40 percent rating is warranted for IDS that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for IDS which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 (2002).

As noted hereinabove, effective on September 23, 2002, the provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 54349 (August 22, 2002).  Under that new version, IDS (preoperative or postoperative) is evaluated either on the total duration of incapacitating episodes over the past 12 months under DC 5293, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

For IDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Effective on September 26, 2003, DC 5293 was renumbered and revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic Code,  IDS is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating IDS based on incapacitating episodes, which became effective on September 23, 2002.

The new general rating criteria for disabilities of the spine must also be considered for both disabilities, but only from the September 26, 2003 effective date.  Under the new general rating criteria for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or of the cervical spine greater than 170 degrees but not greater than 335 degrees; or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined motion of the cervical spine nit greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted under the new criteria unless there is forward flexion of the thoracolumbar spine to 30 degrees or less.  Forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  An evaluation of 40 or greater requires favorable or unfavorable ankylosis.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

Cervical Spine Evaluation

Rating criteria that is specific to the Veteran's cervical spine disability includes the rating code for the residuals of a fracture of the vertebra that were in effect prior to September 26, 2003.  Under these criteria for the residuals of fractures of the vertebra, when there is cord involvement, the veteran is bedridden, or requires long leg braces, a 100 evaluation is merited.  Special monthly compensation is to be considered.  With lesser involvements the veteran is to be rated for limited motion, and nerve paralysis.  When there is no cord involvement, abnormal mobility requiring neck brace (jury mast) is rated as 60 percent disabling.  In other cases, the disability is to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, Code 5285 (2002).  

Severe limitation of motion of the cervical spine is evaluated as 30 percent disabling.  Moderate limitation of motion is evaluated as 20 percent disabling.  Slight limitation of motion merits continuation of the 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5290 (2002).  

Normal range of motion of the cervical spine is 45 degrees of flexion; 45 degrees of extension; 45 degrees of right and left lateral flexion; and 80 degrees of right and left rotation.  38 C.F.R. § 4.71a, Plate V (2010).  While these measurements were not added to the rating schedule until the September 26, 2003 changes, the Board notes that as the range of motion of the human neck is unchanged, they remain an objective standard by which range of motion can be evaluated even for evaluation periods prior to September 26, 2003. 

The Board notes that as a result of the staged rating that was assigned which increased the evaluation of the Veteran's disabilities as of April 13, 1999, and as a result of the subsequent changes in the rating criteria effective from September 22, 2002 or September 26, 2003, the requirements for an increased evaluation for the Veteran's cervical spine disability vary according to the period being evaluated.  For the sake of convenience, the Board will address these periods individually.

Greater than 30 percent prior to April 13, 1999

Basically, in order for the Veteran to receive an evaluation in excess of 30 percent for his cervical spine disability prior to April 13, 1999, there must be cord involvement or abnormal mobility that requires a neck brace.  Otherwise, the evidence must demonstrate both severe limitation of motion and a demonstrable deformity of the vertebral body.  38 C.F.R. § 4.71a, Codes 5285, 5290 (2002). 

The Board finds that the evidence does not support entitlement to an evaluation in excess of 30 percent for the cervical spine disability prior to April 13, 1999.  There is no evidence of cord involvement in the Veteran's disability, or of abnormal mobility that requires a neck brace.  The range of motions obtained during this period show that the cervical spine never had less than 20 degrees of forward flexion and backwards extension on any examination.  This is approximately half of normal, which the Board equates to moderate limitation of motion.  Similarly, with the exception of measurements obtained in February 1998, rotation and flexion was also approximately one half of normal until a March 1999 examination.  When all four measurements are considered together, they more nearly resemble moderate limitation, which does not support an evaluation in excess of 30 percent.  38 C.F.R. § 4.71a, Code 5285, 5290 (2002).  The Board notes that the first evidence of deformity of the spine is dated April 1999, and was part of the basis for the increase to a 50 percent evaluation.  Additional impairment due to pain, weakness, fatigability and incoordination has been considered but none was shown in this period.  Two examinations noted that there was no objective evidence of pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has also considered entitlement to an increased evaluation under the rating criteria for IDS, but the evidence does not support a finding of severe IDS of the cervical spine during this period.  The Board notes that the evidence is mixed as to whether or not the Veteran had radiation of pain to the upper extremities during this period, and that radiation was denied at the March 1999 examination.  However, the Board further notes that separate evaluations are already in effect for carpal tunnel syndrome of each arm during this period, and that an additional evaluation based on these same symptoms may not be assigned.  38 C.F.R. § 4.14.  The remaining evidence showed mild spasm, pain on sneezing, and radiation into the thoracic spine on a weekly basis.  This equates to no more than moderate IDS, and does not support an evaluation of greater than 30 percent.  

Greater than 50 percent from April 13, 1999 but before September 22, 2002

An evaluation in excess of 50 percent for the Veteran's cervical spine disability for this period would require either cord involvement or abnormal mobility that requires a neck brace.  38 C.F.R. § 4.71a, Code 5285 (2002).  In the alternative, pronounced IDS would merit a 60 percent rating.  38 C.F.R. § 4.71a, Code 5293 (2002).  The Veteran is already in receipt of at least the highest evaluations possible under the rating criteria for limitation of motion and ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Codes 5287, 5290 (2002).  

The evidence from this period does not support an evaluation of greater than 50 percent.  There is no evidence of either cord involvement or abnormal mobility that required a neck brace.  April 2000 records note complaints of radiation of pain with numbness and tingling into the Veteran's shoulders, and by April 2001 this had advanced until he had a sensation of pressure in his neck.  However, the Veteran said that none of his symptoms were so bad that he would consider additional surgery.  He continued to have good grip in both hands and no focal findings relating to the cervical spine on neurologic examination.  These symptoms do not equate to the pronounced IDS that would warrant a higher evaluation, and there is no basis for a rating in excess of 50 percent.  38 C.F.R. § 4.71a, Codes 5285, 5287, 5290, 5293 (2002).  


Greater than 50 percent from September 22, 2002 to September 26, 2003

In addition to the criteria required for more than a 50 percent rating outlined above, the new criteria for IDS must be considered as of this date.  However, there is no evidence of an incapacitating episode due to the cervical spine during this period that would support a higher rating under the new criteria.  38 C.F.R. § 38 C.F.R. § 4.71a, Code 5293 (2003).  

Furthermore, there continued to be no evidence of ankylosis or of either cord involvement or abnormal mobility that required a neck brace.  An August 2003 neurologic examination included an electromyography, which showed right and left carpal tunnel syndrome and mild C8 radiculopathy.  These symptoms continue to fall short of a pronounced IDS that would warrant a higher evaluation, and there is no basis for a rating in excess of 50 percent.  38 C.F.R. § 4.71a, Codes 5285, 5287, 5290, 5293 (2002).  

Greater than 50 percent from September 26, 2003

For the period from September 26, 2003, all of the previous criteria that provide for an evaluation in excess of 50 percent must continue to be considered.  In addition, entitlement to an increased evaluation under the general rating formula for disabilities of the spine must also be considered.  In order to receive an evaluation of greater than 50 percent under these criteria, the evidence must show unfavorable ankylosis of the entire spine.  

The evidence from this period does not provide for a higher evaluation under the old IDS rating criteria.  The March 2004 examination found that there was no motor weakness, atrophy, or radicular neurological deficit in the upper extremities.  Some slight atrophy was shown in the brachioradialis muscle on the right side and slight decrease to pinprick in the hands.  There was mild evidence of weakened movement in May 2005.  He had increased pain by December 2005 that required use of a patch, which the examiner attributed to multiple sources.  His neck pain was described as constant in April 2009 with radiation into the right arm, and motion was very painful.  However, sensory and motor functions, and the deep tendon reflexes were intact.  

The Board is unable to find that these symptoms equate to pronounced IDS.  Although the Veteran's pain was described as constant by 2009 with evidence of at least mild radiation into the right arm, most of the other neurological findings were normal or near normal.  The Board agrees that the symptoms demonstrated during this period were very serious, as is reflected by the 50 percent evaluation already in effect.  However, they do not equate to the pronounced IDS that is required for a 60 percent rating.  38 C.F.R. § 4.71a, Code 5293 (2002).  

Furthermore, none of the evidence from this period shows either cord involvement or abnormal mobility that required a neck brace.  The March 2004, May 2005, and April 2009 VA examinations all state that the Veteran had not had any incapacitating episodes during the preceding year.  There is no evidence of ankylosis of the cervical spine.  The only examination to show additional functional limitation after repetitive motion was the April 2009 examination that found that the range of motion of the cervical spine was additionally restricted 5 degrees in all directions.  However, the Veteran still maintained some range of motion, and there was no restriction that would equate to ankylosis.  These findings do not support entitlement to a higher evaluation under the old criteria for fractures or limitation of motion, or under the new criteria outlined in the formula for rating IDS based on incapacitating episodes or the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Codes 5285, 5287, 5290, 5293 (2002); 38 C.F.R. § 38 C.F.R. § 4.71a, Code 5293 (2003); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5235, 5243 (2010).  

Finally, the Board has considered entitlement to separate evaluations for neurologic manifestations under Note 1 of the general rating formula for diseases and injuries of the spine.  However, the Veteran's bladder difficulties are already evaluated separately as detrusor sphincter dyssynergia with a 20 percent evaluation, which has been established from June 1996.  The Board again notes that separate evaluations are already in effect for carpal tunnel syndrome of each arm during this period, and that an additional evaluation based on these same symptoms may not be assigned.  38 C.F.R. § 4.14.  There are no additional chronic neurologic symptoms that would warrant a separate evaluation under Note 1. 

In reaching this decision, the Board has also considered entitlement to an increased evaluation on an extraschedular basis for the entire period on appeal, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran has not displayed any symptoms that are not contemplated by the rating criteria.  There is no objective evidence that his service connected cervical spine disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The Veteran has not been employed since discharge from service.  The record further indicates that he has been in receipt of a total rating based on individual unemployability due to his service connected disabilities since December 2001.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Lumbar Spine Evaluation

Rating criteria that is specific to the Veteran's lumbar spine disability includes the rating code for lumbosacral strain that were in effect prior to September 26, 2003.  Under these criteria, severe lumbosacral strain is evaluated as 40 percent disabling, and is characterized by symptomatology such as listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of these symptoms with abnormal mobility on forward motion.  Symptomatology including muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in a standing position is evaluated as 20 percent disabling.  Characteristic pain on motion merits continuation of the 10 percent evaluation currently in effect.  38 C.F.R. § 4.71a, Code 5295 (2002).  

Severe limitation of motion of the lumbar spine is evaluated as 40 percent disabling.  Moderate limitation of motion warrants a 20 percent evaluation.  Slight limitation of motion is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5292 (2002).  

Normal range of motion of the lumbar spine is 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion and 30 degrees of rotation.  38 C.F.R. § 4.71a, Plate V.  

As with the cervical spine, as a result of the staged rating that was assigned that increased the evaluation of the Veteran's disabilities as of April 13, 1999, and as a result of the subsequent changes in the rating criteria effective from September 22, 2002 and September 26, 2003, the requirements for an increased evaluation for the Veteran's lumbar spine disability vary according to the period being evaluated.  Once again, the Board will address these periods individually.

Greater than 20 percent prior to April 13, 1999

Basically, in order for the Veteran to receive an evaluation in excess of 20 percent for his lumbosacral spine disability prior to April 13, 1999, the evidence must demonstrate either severe lumbosacral strain, severe limitation of motion, or at least severe intervertebral disc syndrome. 

The Board finds that the evidence supports entitlement to 40 percent evaluation from the February 20, 1998 VA spine examination, but no earlier.  It was at this time that the discogenic disc disease of the lumbar spine appears to have increased in severity.  He was first shown to experience paresthesias of the upper and lower thigh, positive straight leg raising, and reduced reflexes.  The March 1998, private examination states that the Veteran was experiencing severe and incapacitating pain that radiated down the back of his leg and into his heel.  A May 1998, private examiner states that the Veteran was "quite disabled" due to his lumbar discogenic disease.  The Veteran underwent surgery in July 1998, in an attempt to alleviate his pain.  The Board finds that these symptoms equate to severe IDS from February 20, 1998, but no earlier.  38 C.F.R. § 4.71a, Code 5293 (2002).  

As for an evaluation in excess of 40 percent, the rating codes for limitation of motion of the lumbar spine and lumbosacral strain do not provide for evaluations in excess of 40 percent.  As for the rating code for IDS, there is no mention of muscle spasm on any examination.  Ankle jerks were diminished, but not absent.  The evidence does not show that the radiating pain was constant or near constant.  It follows that the IDS was no more than severe, and a 60 percent rating is not warranted. 

The Board has also considered entitlement to a 50 percent evaluation based on unfavorable ankylosis, but there is no evidence of ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Code 5289.  As the Veteran is already in receipt of the highest rating available based on limitation of motion, there is no basis for a higher evaluation due to additional functional limitation due to pain, weakness, incoordination or fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The evidence also does not support entitlement to an evaluation in excess of 20 percent prior to February 20, 1998.  The examinations show that the Veteran retained normal or near normal range of motion during this period.  There is no evidence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or some of these symptoms with abnormal mobility on forward motion, and it follows that the Veteran's lumbosacral strain was less than severe.  Finally, although the August 1996 examination noted weakness of the anterior thigh, the Veteran could stand and walk normally, and straight leg raising was normal.  There was no evidence of the recurring attacks of sciatic neuropathy required for a 40 percent rating at this time, and no basis for a 40 percent evaluation before February 20, 1998.  38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 (2002).  Finally, none of the examiners prior to February 20, 1998 noted additional limitation of function due to pain, weakness, fatigability, or incoordination, and there is no evidentiary basis for an increase based on these factors.  38 C.F.R. §§ 4.40, 4.45, 4.59. 


Greater than 40 percent from April 13, 1999 but before September 22, 2002

As noted above, the old rating criteria for limitation of motion of the lumbar spine and lumbosacral strain do not provide for an evaluation in excess of 40 percent.  Therefore, the Veteran must have pronounced IDS to receive a schedular rating greater than 40 percent during this period.  38 C.F.R. § 4.71a, Codes 5292, 5295 (2002).  

The record does not show that the Veteran had pronounced IDS.  In fact, he underwent surgery for his lumbar degenerative disc disease in July 1998 and subsequent records show that he experienced improvement during this period.  May 1999, records describe the Veteran as improved, and the Veteran reported only occasional achiness in April 2000.  Persistent numbness into the right thigh returned in April 2001, along with significant discomfort.  However, the November 2001 SSA examination shows that the Veteran retained deep tendon reflexes to 1+ for his ankles, and that straight leg raising was to 90 degrees.  There is no mention of muscle spasm, and no evidence of little intermittent relief from pain or other symptoms.  The evidence does not show pronounced IDS, and therefore there is no basis for an evaluation of greater than 40 percent.  38 C.F.R. § 4.71a, Codes 5293 (2002).  

The Board has also considered entitlement to a 50 percent evaluation based on unfavorable ankylosis, but there is no evidence of ankylosis of the lumbar spine of either the favorable or unfavorable variety.  38 C.F.R. § 4.71a, Code 5289.  As the Veteran is already in receipt of the highest rating available based on limitation of motion, there is no basis for a higher evaluation due to additional functional limitation due to pain, weakness, incoordination or fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

Greater than 40 percent from September 22, 2002 to September 26, 2003
for Orthopedic Findings

In addition to the criteria outlined above, the IDS criteria that became effective on September 22, 2002 provide for a 60 percent evaluation when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  However, there is no evidence of incapacitating episodes during this period, which means that there was no basis for a higher rating under these criteria. 38 C.F.R. § 4.71a, Code 5293 (2003).  As of this date, a separate neurological rating could be assigned.  Previously this had been contemplated under the old 5293.  The new criteria continue, essentially unchanged as to disc pathology as of September 2003 changes to orthopedic findings.  This will provide a basis for a separate compensable rating as discussed below.

As noted above, the old rating criteria for limitation of motion of the lumbar spine and lumbosacral strain do not provide for an evaluation in excess of 40 percent.  38 C.F.R. § 4.71a, Codes 5292, 5295 (2002).  

Greater than 40 percent from September 26, 2003 for Orthopedic findings
and Separate compensable neurologic ratings as of September 26, 2002

Furthermore, the neurological examination that was conducted during this period did not demonstrate the pronounced IDS that was required for a 60 percent rating under the old criteria.  The Veteran reported additional symptoms such as a buzzing and tingling sensation down the back of his legs and into his arches to go with the burning sensation he already experienced.  He was also missing his ankle reflexes but the other reflexes remained normal.  However, straight leg raising was normal and his low back pain was described as occasional.  There was no evidence of muscle spasm.  His symptoms more nearly resembled that of severe IDS, which is contemplated by the 40 percent evaluation already in effect for that period.  38 C.F.R. § 4.71a, Code 5293 (2002).  

For the period from September 26, 2003, all of the previous criteria that provide for an evaluation in excess of 40 percent must continue to be considered.  In addition, entitlement to an increased evaluation under the general rating formula for disabilities of the spine must also be considered.  In order to receive an evaluation of greater than 40 percent under these criteria, the evidence must show unfavorable ankylosis of the entire thorocolumbar spine.  

In this case, the Board finds that the rating criteria that became effective on September 23, 2002 are more favorable to the Veteran in terms of the neurologic rating that can be assigned.  Note 1 of the general rating formula for disabilities of the spine states that neurologic abnormalities are to be evaluated separately.  The Board notes that service connection for detrusor sphincter dyssynergia with a 20 percent evaluation has been established from June 1996.  

However, the evidence clearly shows that the Veteran had radicular symptoms into both legs as of September 23, 2002.  This was confirmed on the August 2003 electromyography.  In fact, the original grant of service connection for the lumbar spine disability includes radiculopathy.  Although these symptoms were encompassed in the rating criteria in effect prior to September 26, 2003, they are not included in the rating criteria after September 23, 2002, which is why Note 1 provides for separate evaluations.  Therefore, the Veteran is entitled to separate evaluations for mild incomplete paralysis of the sciatic nerve of the right leg and mild incomplete paralysis of the sciatic nerve of the left leg.  See 38 C.F.R. § 4.124a, Code 8520.  This warrants a separate 10 percent rating, but no more, for neurological findings in both legs.

As for the remaining rating criteria, the evidence is completely negative for ankylosis.  The Veteran continues to have some range of motion, even after consideration of the additional limitation due to pain, weakness, incoordination and fatigability.  Therefore, an evaluation in excess of 40 percent under the general rating formula for diseases and injuries of the spine is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5237.  

Once again, the old rating criteria for limitation of motion of the lumbar spine and lumbosacral strain do not provide for an evaluation in excess of 40 percent.  38 C.F.R. § 4.71a, Codes 5292, 5295 (2002).  

The formula for rating IDS based on incapacitating episodes remained unchanged from the period between September 2002 and September 2003.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months continue to merit a 60 percent evaluation.  However, both the March 2004 VA examination and April 2009 VA examination state that the Veteran had not experienced any incapacitating episodes, which precludes an increased rating under this formula.  38 C.F.R. § 4.71a, Code 5243.  

The evidence also fails to show that his IDS has been pronounced since September 2003.  The Veteran underwent denervation of the L3, L4, and L5 in February 2006.  On a December 2005 examination prior to this he retained 2+ ankle reflexes and 5/5 strength, and no pain on palpation.  The Veteran also underwent implantation of a spinal cord stimulator in December 2006.  Prior to this in March 2006 the Veteran had normal sensation, negative straight leg raising, and 5/5 strength of the lower extremities bilaterally.  By September 2006 his ankle reflexes were unobtainable and other lower extremity reflexes were trace.  He also reported mid line back pain.  However, the Veteran reported substantial relief after implantation of the stimulator.  Muscle spasm was not reported on any examination during this period.  The evidence also shows that the Veteran was able to get periods of relief from his symptoms, both before and after implantation of the stimulator.  As his IDS was not pronounced, there is no basis for an evaluation in excess of 60 percent.  38 C.F.R. § 4.71a, Code 5293 (2002).  

The Board has again considered entitlement to an increased evaluation on an extraschedular basis for the entire period on appeal, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran has not displayed any symptoms that are not contemplated by the rating criteria.  There is no objective evidence that his service connected lumbar spine disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The Veteran has not been employed since discharge from service.  The record further indicates that he has been in receipt of a total rating based on individual unemployability due to his service connected disabilities since December 2001.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

ORDER

Entitlement to an initial evaluation in excess of 30 percent for the residuals of a compression fracture of the cervical spine prior to April 13, 1999 is denied. 

Entitlement to an evaluation in excess of 50 percent for the residuals of a compression fracture of the cervical spine from April 13, 1999 is denied. 

Entitlement to a 40 percent evaluation for lumbosacral strain with radiculopathy from February 20, 1998, but no earlier, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with radiculopathy from February 20, 1998 is denied. 

Entitlement to a separate 10 percent evaluation, but no more, for mild incomplete paralysis of the sciatic nerve of the right leg is granted as of September 23, 2002, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate 10 percent evaluation, but no more, for mild incomplete paralysis of the sciatic nerve of the left leg is granted as of September 23, 2002, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


